                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION



JAMES LEONARD TONEY                                                              PLAINTIFF

v.                                   Case No. 6:18-CV-6049

CORPORAL HEATH DICKSON, et. al.                                                  DEFENDANTS


                                             ORDER

       The Court has received proposed findings and recommendations (Doc. 12) from United

States Magistrate Judge James R. Marschewski. The Court has conducted a careful review of the

findings and recommendations and of the timely objections filed by Plaintiff. After reviewing the

record de novo as to Plaintiff’s objections, the Court finds the Magistrate’s reasoning to be sound

and further finds that Plaintiff’s objections offer neither law nor fact requiring departure from the

Magistrates’ findings.

       The Court therefore concludes that the findings and recommendations should be, and

hereby are, approved and adopted as this Court’s findings in all respects in their entirety.

       IT IS THEREFORE ORDERED that Defendant’s motion for leave to appeal in forma

pauperis (Doc. 11) is DENIED.

       IT IS SO ORDERED this 4th day of January, 2019.




                                              /s/P. K. Holmes, III
                                              P. K. HOLMES, III
                                              CHIEF U.S. DISTRICT JUDGE
